Citation Nr: 9909797	
Decision Date: 04/08/99    Archive Date: 04/22/99

DOCKET NO.  97-20 265A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUE

Entitlement to waiver of recovery of charges for Department 
of Veterans Affairs medical care, including the question of 
whether the charges were properly created.

ATTORNEY FOR THE BOARD

R. A. Caffery, Counsel


INTRODUCTION

Active service for the veteran from October 1948 to August 
1952 has been recognized.  

In July 1996, the Department of Veterans Affairs (VA) Medical 
Center, Iowa City, Iowa (Originating Agency), determined that 
the veteran was not entitled to VA medical care without 
copayment.  The veteran appealed from that decision.  The 
veteran also appealed from a February 1997 decision by the 
Originating Agency denying his request for waiver of the 
charges for the VA medical care.  

The record reflects that the veteran was scheduled for a 
hearing before a hearing officer at the regional office in 
October 1997 in accordance with his request.  However, he 
canceled that hearing.  The veteran was later scheduled for a 
video conference with a Member of the Board of Veterans' 
Appeals (Board) in February 1998.  However, the veteran 
failed to appear for that conference.  The record indicates 
that the veteran no longer wishes a hearing in connection 
with his appeal and the Board will proceed on that basis.


REMAND

According to a May 1997 statement by the Financial Manager 
for the Originating Agency, in September 1994, the veteran 
completed a financial statement for VA medical care and was 
determined to be a "Category A" veteran based on his report 
of income of $16,140.  He was apparently admitted and treated 
on that basis.

It was further indicated that a subsequent review of the 
means test was completed by the Income Verification Match 
Center (now Health Eligibility Center), Atlanta, Georgia, 
which determined that the veteran's actual income for 1993 
had been $45,883.  He was accordingly deemed a "Category C" 
veteran and back billed for services rendered from 
September 9, 1994, through September 9, 1995.

The record indicates that the veteran submitted a notice of 
disagreement with the charges in November 1996.  A request 
for waiver of the charges for VA medical care was also 
submitted by the veteran and the request was denied by the 
originating agency in February 1997.  The veteran submitted a 
notice of disagreement with that decision in April 1997.

The record reflects a financial status report dated in 
January 1997 in which the veteran indicates that the income 
for himself and his wife consisted of Social Security 
benefits of $1,425 per month.  It implies that he had not 
worked for the preceeding 2 years.  He listed monthly 
expenses of $1,331.  He reported that his total assets were 
$85,850 and included $30,000 in stocks and bonds and $45,000 
in real estate.

In his substantive appeal in July 1997, the veteran indicated 
that his adjusted gross income for 1993 had been $31,168.  He 
reported that he had used a considerable portion of that sum 
to reduce his debt so that he might retire in 1994.  He 
stated that his adjusted gross income for 1994 had been 
$18,793.  He stated that he spent about $12,000 for private 
medical expenses before being transferred to the VA hospital.

The veteran further related that he had about $30,000 in 
retirement funds being held by his old company and wanted to 
use that money to pay off his mortgage.  However, he 
indicated that if he did so, much of that sum would be 
treated as income.  He reported that they were having a hard 
time living on Social Security benefits.

As matters now stand, the income and net worth of the veteran 
during the period in question is somewhat unclear.  Further, 
significant information alluded to in the statement of the 
case is not otherwise documented in the file, which has been 
furnished to the Board.  A routing slip dated in May 1997 
from the RO to the originating agency indicates that all 
original documents were returned to the originating agency at 
that time.  The Board cannot adjudicate an appeal based on 
summaries contained in a statement of the case; the actual 
records must be furnished.

The Board notes further that the February 1997 denial of the 
veteran's request for waiver of the VA medical charges 
consists simply of a notation on a memorandum that the 
request was disapproved by an employee acting for the 
Financial Manager for the Originating Agency.  Under the 
provisions of 38 C.F.R.§ 1.962, waiver consideration applies 
to various types of indebtedness including an indebtedness 
which is the result of VA treatment of a veteran, either 
furnished in error or on the basis of tentative eligibility.  
That regulation further provides that a determination 
regarding a request for waiver of such an indebtedness must 
be considered by a Committee on Waivers and Compromises.

In view of the foregoing matters, Findings of Fact and 
Conclusions of Law are being deferred pending a REMAND for 
the following action:

1.  All the "original documents" 
referred to in the May 1997 routing slip 
should be obtained and associated with 
the claims file. If those documents do 
not include the veteran's September 1994 
financial statement completed for VA 
medical care purposes and documentation 
of the VA medical care in question from 
September 1994 to September 1995, 
together with the charges for the 
treatment, that material should also be 
obtained and included with the claims 
file.  A copy of the VHA directive 
regarding billing rates for veterans 
referred to in the statement of the case 
should also be obtained and included with 
the claims file.

2.  The veteran should be contacted and 
asked to provide complete documentation 
of the income for himself and his spouse 
from all sources for 1993, 1994 and 1995, 
as well as their net worth during those 
years.  The documentation should consist 
of copies of their income tax returns, or 
the equivalent.  In particular, the 
veteran should be asked to clarify the 
nature of the $30,000 in stocks and bonds 
reported on his January 1997 financial 
status report, that is, whether that sum 
consists of retirement funds held by his 
former employer or whether it is a 
separate personal fund of the veteran.  
He should also clarify whether the 
$45,000 in real estate reported on the 
January 1997 financial status report is 
income property or his personal 
residence.

3.  The veteran's claims file should then 
be reviewed by the originating agency.  
All statements, letters and other 
documents referred to, as noted above, 
which are not currently of record should 
be assembled and associated with the 
claims file.  If, after review of the 
complete documentation, it is determined 
that the VA medical charges were properly 
created, the veteran's request for waiver 
of recovery of the indebtedness should be 
considered by a Committee on Waivers and 
Compromises in accordance with the 
provisions of 38 C.F.R.§ 1.965, as 
required by 38 C.F.R.§ 1.962, referred to 
above.  If that determination is adverse 
to the veteran, he should be sent a 
supplemental statement of the case that 
covers both issues and be afforded the 
appropriate time in which to respond.

When the above action has been completed, the case should be 
returned to the Board for further appellate consideration, if 
otherwise in order.  No action is required of the veteran 
until he receives further notice.

The purposes of this REMAND are to obtain clarifying 
information and also to ensure that the requirements of due 
process of law are satisfied.  The Board intimates no opinion 
as to the disposition warranted in this case, pending 
completion of the requested action.


		
	ROBERT D. PHILIPP
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).


